Exhibit 10.7

 

NEONODE INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

The Participant has been granted the number of Restricted Stock Units set forth
below (the “RSUs”) pursuant to the Neonode Inc. 2015 Stock Incentive Plan (the
“Plan”), as follows:

 

Participant: _________________ Date of Grant: _________________ Number of
Restricted Stock Units: _________________ Vested Shares: Subject to your
continued status as a Service provider through each of the applicable vesting
dates, the RSUs shall become vested, in whole or in part, in accordance with the
terms of the Plan, the Award Agreement, this Notice of Grant and the following
schedule:   First Anniversary of Vesting Commencement Date         1/4 of the
Number of RSUs   Second Anniversary of Vesting Commencement Date     1/4 of the
Number of RSUs   Third Anniversary of Vesting Commencement Date        1/4 of
the Number of RSUs   Fourth Anniversary of Vesting Commencement Date      1/4 of
the Number of RSUs

 

Capitalized terms not defined herein shall have the meaning as set forth in the
Plan.

 

If the vesting conditions described in the Vested Shares section above are not
achieved by the date indicated, the Award will terminate and Participant’s right
to the shares will be forfeited.

 

By signing below, the Participant agrees that the Company, its directors,
officers and stockholders shall not be held liable for any tax, penalty,
interest or cost incurred by the Participant as a result of such determination
by the IRS. The Participant is urged to consult with his or her own tax advisor
regarding the tax consequences of the RSUs, including the application of Section
409A.

 

By their signatures below, the Company and the Participant agree that the RSUs
are governed by this Grant Notice and by the provisions of the Plan and the
Award Agreement, both of which are attached to and made a part of this document.
The Participant acknowledges receipt of copies of the Plan and the Award
Agreement, represents that the Participant has read and is familiar with their
provisions, and hereby accepts the RSUs subject to all of their terms and
conditions.

 







NEONODE INC.   PARTICIPANT         By:             Signature Its:            
Date



Address:         Address

 

ATTACHMENTS:   Neonode Inc. 2015 Stock Incentive Plan, as amended to the Date of
Grant; Award Agreement

 

 

 

 

NEONODE INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Neonode Inc. has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Award Agreement is
attached a number of Restricted Stock Units (the “RSUs”) pursuant to the terms
and conditions set forth in the Grant Notice and this Agreement. The RSUs have
been granted pursuant to and shall in all respects be subject to the terms and
conditions of the Neonode Inc. 2015 Stock Incentive Plan (the “Plan”), as
amended to the Date of Grant, the provisions of which are incorporated herein by
reference. By signing the Grant Notice, the Participant: (a) acknowledges
receipt of, and represents that the Participant has read and is familiar with
the terms and conditions of, the Grant Notice, this Agreement and the Plan, (b)
accepts the RSUs subject to all of the terms and conditions of the Grant Notice,
this Agreement and the Plan, and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board upon any questions arising
under the Grant Notice, this Agreement or the Plan.

 

1.            Definitions and Construction.

 

1.1            Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.

 

1.2            Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

2.            Vesting.

 

Subject to the limitations contained herein, the RSUs shall vest as provided in
the Grant Notice, provided that vesting shall cease upon the termination of the
Participant’s Service. Any RSUs that have not vested shall be forfeited upon
termination of Service.

 

3.            Distribution of Shares of Stock.

 

The Company will deliver to the Participant a number of shares of Stock equal to
the number of vested shares of Stock subject to the RSUs on the vesting date or
dates provided in the Grant Notice; provided, however, that the shares of Stock
subject to the RSUs that vest on or prior to the execution of the Grant Notice
shall be delivered as soon as practicable following the date of execution of the
Grant Notice; and provided further, however, that in the event that the Company
determines that the Participant is subject to its policy regarding insider
trading of the Company’s stock and any shares of Stock subject to the RSUs are
scheduled to be delivered on a day (the “Original Distribution Date”) that does
not occur during an applicable “window period,” as determined by the Company in
accordance with such policy, then such shares shall not be delivered on such
Original Distribution Date and shall instead be delivered as soon as practicable
within the next applicable “window period” pursuant to such policy.

 



2

 

 

4.            Execution of Documents.

 

The Participant hereby acknowledges and agrees that the manner selected by the
Company to indicate the Participant’s consent to the Grant Notice is also deemed
to be execution of the Grant Notice and of this Agreement. The Participant
further agrees that such manner of indicating consent may be relied upon as the
Participant’s signature for establishing execution of any documents to be
executed in the future in connection with the RSUs. This Agreement shall be
deemed to be signed by the Company and the Participant upon the respective
signing by the Company and the Participant of the Grant Notice to which it is
attached.

 

5.            Unsecured Obligation.

 

The RSUs are unfunded, and as a holder of vested number of RSUs, the Participant
shall be considered an unsecured creditor of the Company with respect to the
Company’s obligation, if any, to issue shares of Stock pursuant to this
Agreement.

 

6.            Tax Withholding.

 

6.1            In General. At the time this Agreement is executed, or at any
time thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the grant or vesting of the RSUs
or the issuance of Stock in settlement thereof. The Company shall have no
obligation to deliver Stock until the tax obligations of the Company have been
satisfied by the Participant.

 

6.2            Withholding in Securities. The Company may, in its discretion,
permit or require the Participant to satisfy all or any portion of the tax
obligations by deducting from the shares of Stock otherwise deliverable to the
Participant in settlement of the RSUs a number of shares of Stock having a fair
market value, as determined by the Company as of the date on which the tax
obligations arise, not in excess of the amount of such tax obligations
determined by the applicable withholding rates. In the event that the Company
determines that the tax obligations will not be satisfied by the method
described above, the Participant authorizes the designated plan administrator or
any successor plan administrator, to sell a number of shares of Stock otherwise
deliverable to the Participant in settlement of the RSUs, which the Company
determines is sufficient to generate an amount that meets the tax obligations
plus additional shares of Stock, as necessary to account for rounding and market
fluctuation, and to pay such tax withholding amounts to the Company. The shares
of Stock may be sold as part of a block trade with other Participants of the
Plan in which all Participants receive an average price. Any adverse
consequences to the Participant resulting from the procedure permitted under
this Subsection 6.2, including, without limitation, tax consequences, shall be
the sole responsibility of the Participant.

 

6.3            Consultation. The Participant hereby acknowledges that he or she
understands that the Participant may suffer adverse tax consequences as a result
of participation in the Plan. The Participant hereby represents that the
Participant has consulted with tax consultants in connection with the Award and
that the Participant is not relying on the Company for any tax advice.

 



3

 

 

7.            Miscellaneous Provisions.

 

7.1            Compliance with Section 409A. The Company intends that income
realized by the Participant pursuant to the Plan and this Agreement will not be
subject to taxation under Section 409A of the Code. The provisions of the Plan
and this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. The Company, in its
reasonable discretion, may amend (including retroactively) the Plan and this
Agreement in order to conform to the applicable requirements of Section 409A of
the Code, including amendments to facilitate the Participant’s ability to avoid
taxation under Section 409A of the Code. However, the preceding provisions shall
not be construed as a guarantee by the Company of any particular tax result for
income realized by the Participant pursuant to the Plan or this Agreement. In
any event, and except for the responsibilities of the Company set forth in
Section 6, no Participating Company shall be responsible for the payment of any
applicable taxes on income realized by the Participant pursuant to the Plan or
this Agreement.

 

7.2            Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

 

7.3            Binding Effect. Subject to the restrictions on transfer set forth
herein, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

 

7.4            Integrated Agreement. The Grant Notice, this Agreement and the
Plan, together with any employment, service or other agreement with the
Participant and a Participating Company referring to the RSUs, shall constitute
the entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any vesting of the RSUs and shall remain in full force and effect.

 

7.5            Applicable Law. This Agreement shall be governed by the laws of
the State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.

 

7.6            Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

 

 4



 

 

 

